Title: From John Adams to Gulian C. Verplanck, 6 February 1819
From: Adams, John
To: Verplanck, Gulian C.



Dear Sir.
Quincy Feby. 6th: 1819.

Had I been able to write or read your should not have been a month without an answer to your obliging favour of Jany: 7th: It was only the last evening that I had an opportunity to court a young Lady of sixteen to read your discourse to me & to her I am obliged this morning to write this feeble expression of my gratitude.
I have no recollection that I ever heard or perused any American oration with so much pleasure. The design of doing honour & celebrating the praise of those great and excellent & illustrious characters who have contributed so much to the rise & progress of our American system would become the best heart and the execution of it would do honour to the best head in the United States. I have not observed a single sentiment or opinion that I can disapprove.
If I had my senses I should be glad to write a few commentaries illustrative of the truths which you have so ably stated. But I must forbear & conclude with assurances of the great and sincere esteem of / your obliged friend / & humble Servant
John Adams.